DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 18 December 2020.
2.  Claims 1-30 are pending in the application.
3.  Claims 1-30 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 18 December 2020.
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16/412,174 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘174 application in that the claims of the ‘174 application contain all of the limitations of the instant application.  Claims 1-30 of the instant application therefore are not patentably distinct from the claims of the ‘174 application, and as such, is unpatentable for obvious-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/401,085
16/412,174
Claim 1. A method, comprising:
encrypting, using QGroup encryption, a first item of plain data and a second item of plain data from a client to generate a first item of cipherdata and a second item of cipherdata that are received by a server,
receiving at the server from the client, an operation request for one of a plurality of operations on the first and second items of cipherdata to perform an operation,
performing, using a secure multi-party computation (SMPC) cluster connected to the server, each operation on the first and second items of cipherdata to generate an encrypted result that is passed back to the server; and
returning a plain result to the client wherein returning the plain result further comprises decrypting, using QGroup decryption, the encrypted result.

Claim 1. A method, comprising:
encrypting, using QGroup encryption, a first item of plain data and a second item of plain data from a client to generate a first item of cipherdata and a second item of cipherdata;
generating a message authentication code for each item of cipherdata to generate a first ciphertext and a second ciphertext;
receiving, from the client, an operation request on the first and second ciphertexts to perform an operation on the encrypted data;
performing, using a first and second computer of a secure multi-party computation (SMPC) cluster, the operation on the first and second ciphertext to generate an operation result; and
returning the operation results to the client.



Allowable Subject Matter
7.  Claims 1-30 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 18 December 2020 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “encrypting, using QGroup encryption, a first item of plain data and a second item of plain data from a client to generate a first item of cipherdata and a second item of cipherdata that are received by a server”, “receiving at the server from the client, an operation request for one of a plurality of operations on the first and second items of cipherdata to perform an operation”, and “returning a plain result to the client wherein returning the plain result further comprises decrypting, using QGroup decryption, the encrypted result”, as recited in independent claim 1.  The prior art does not disclose, teach or fairly suggest the limitations of “a computing device capable of connecting to the server computer and issuing an operation from a plurality of operations on encrypted data to the server computer”, “a QGroup encryption engine, connected between the computing device  and the server computer, that encrypts a first and second item of plain data from the computing device to generate a first item of cipherdata and a second item of cipherdata that are received by the server computer”, “the QGroup encryption engine decrypting the encrypted result to generate a result” and “the server computer returning the result to the computing device”, as recited in independent claim 16.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Sella et al U.S. Patent No. 8,811,608 B2 direct to cryptography and specifically to public-key signature schemes [column 1, lines 16-18].
B.  Huang U.S. Patent No. 8,767,963 B2 directed to encrypting a short message in mobile communication [abstract].
C.  Golomb et al U.S. Patent No. 7,280,663 B1 directed to encryption carried out based on a non-field, non-group algebraic structure [abstract].
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492